


Exhibit 10.1

 

AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

THIS AMENDMENT TO SHARE EXCHANGE AGREEMENT (the “Agreement”) is made as of April
1, 2009, by and among IA Global, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and Taicom Securities
Co., Ltd. (“Taicom”), a corporation registered and existing under the laws of
Japan and ArqueMax Ventures, LLC, a California Limited Liability Company or
Michael Ning or his assignees (collectively herein referred to as “AMV”).

 

P r e l i m i n a r y    S t a t e m e n t s

 

A.       The Company acquired 1,389,750 Class B Shares of Taicom Securities Co
Ltd (“Taicom”) (the “Taicom Preferred Shares”) which Taicom Preferred Shares
equal to 20% of the outstanding Class B equity interests of Taicom on a
fully-diluted basis, in exchange for 26,000,000 shares of the Company’s common
stock, par value US$.01 per share (the “IAO Common Stock”), which IAO Common
Stock equal to 13% of the outstanding equity interests of the Company on a
fully-diluted basis on June 3, 2008.

 

B.         The Company and Taicom signed an Amendment to Share Exchange
Agreement on December 12, 2008.

 

C.         The Company and Taicom desire to amend the Share Purchase Agreement
with Taicom dated June 3, 2008 and the Amendment to Share Exchange Agreement
dated December 12, 2008.

 

NOW, THEREFORE, for and in consideration of the premises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do
covenant, agree, represent, warrant, and stipulate as follows:

 

AGREEMENT

 

 

1.

RETURN OF TAICOM PREFERRED SHARES FOR CASH

 

Pursuant to the Amendment to Share Exchange Agreement dated December 12, 2008,
the Company has returned the following Taicom Preferred Shares in exchange for
the following sums of monies paid by Taicom in accordance with the following
schedule:

 

Monies Paid by
Taicom

Date

Number of Shares Returned
to Taicom by Company

$130,000               

12/12/2008                

302,100 shares            

$50,000               

2/2/2009                

116,192 shares            

$41,000               

4/1/2009                

95,278 shares            

$221,000               

 

513,570 shares            

 

Page 1 of 4

--------------------------------------------------------------------------------




 

2.

PRIVATE PLACEMENT OR RETURN OF TAICOM SHARES

 

Pursuant to the Amendment to Share Exchange Agreement dated December 12, 2008,
Taicom is obligated to pay Company an additional $169,000 in exchange for
returning an additional 392,730 shares of Taicom Preferred Class B stock
(“Remaining Shares”). This Amendment to Share Exchange Agreement seeks to amend
the buyback of such Remaining Shares in accordance with the following three
tranches:

 

On or about April 7, 2009, AMV shall pay Company a sum of $140,000 in return for
shares of IA Global, Inc., Preferred Stock;

 

On or about April 15, 2009, AMV shall pay Company a sum of $67,000 in return for
shares of IA Global, Inc., Preferred Stock; and

 

On or about April 30, 2009, AMV shall pay Company a sum of $110,000 in return
for shares of IA Global Inc., Preferred Stock.

 

The parties agree and understand that such three tranches are independent of
each other and that payment or non-payment of one or more tranches is not
dependent on the payment or non-payment of any one or more of the other
tranches.

 

2a.       Conversion or Return of Taicom Preferred Shares. At AMV’s sole
discretion, AMV may either (1) convert some or all of its IA Global, Inc.
Preferred Stock into 12,800,000 shares of IAO Common Stock pro rata at $0.025
per share; or (2) exchange IA Global, Inc. Preferred Stock for 971,458 shares of
Taicom Preferred Class B stock owned by IA Global pro rata.

 

2b.       Not withstanding the foregoing, in the event any one or more of the
following should occur –

 

(i)         Company should get delisted from NYSE AMEX; or

 

(ii)        the Company shall be unsuccessful in securing a supportive
shareholder vote in favor of all of the provisions contained in the Services
Agreement dated April 1, 2009 between the Company and AMV; or

 

(iii)       Company or any of its subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any of its subsidiaries shall make a general assignment for the
benefit of its creditors; or

 

Page 2 of 4

--------------------------------------------------------------------------------




(iv)       there shall be commenced against the Company or any of its
subsidiaries any case, proceeding or other action of a nature referred to herein
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or

 

(v)        there shall be commenced against the Company or any of its
subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, or similar process against all or any substantial part
of its assets that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

(vi)       the Company or any of its subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), (iii), or (iv) above; or

 

(vii)      the Company or any of its subsidiaries shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; then

 

Company shall automatically return 971,458, shares of Taicom Preferred Class B
stock to AMV and neither Taicom nor AMV shall have any further obligations to
Company with respect to the matters contained herein. Should the Company be able
to return approximately 876,180 shares of Taicom Preferred Class B stock to AMV,
then the Company shall return another $50,000 cash to AMV or 2,000,000 shares of
IAO Common Stock.

 

With respect to the matters set forth herein, this Amendment to Share Exchange
Agreement dated April 1, 2009 together with the Share Exchange Agreement dated
June 3, 2008 represent the entire agreements of the Company and Taicom. Except
as expressly amended by this Amendment to the Share Exchange Agreement dated
April 1, 2009, the parties expressly agree and acknowledge that the terms and
conditions set forth in the Share Exchange Agreement dated June 3, 2008 remain
in full force and effect.

 

[SIGNATURE PAGE TO FOLLOW]

 

Page 3 of 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.

 

THE COMPANY:

 

IA Global, Inc.

 

By:  /s/ Derek Schneideman

Name:  Derek Schneideman

Title:  Chief Executive Officer

 

Taicom Securities Co., Ltd.

 

By:  /s/ Katsunobu Yoshida

Name:  Katsunobu Yoshida

Title:  General Representative

 

ArqueMax Ventures, LLC

 

By:  /s/ Michael C. Ning

Name:  Michael C. Ning

Title:  Promoter

 

Page 4 of 4

--------------------------------------------------------------------------------